155 S.E.2d 263 (1967)
270 N.C. 765
Appeal of CAROLINA QUALITY BLOCK COMPANY from the Valuation Placed on Property by Guilford County.
No. 694.
Supreme Court of North Carolina.
June 20, 1967.
*264 York, Boyd & Flynn, by David I. Smith, Greensboro, for Carolina Quality Block Co., appealing taxpayer-petitioner.
Ralph A. Walker, Greensboro, for Guilford County, respondent-appellee.
PLESS, Justice.
Although no reference is made to it in the briefs, we find that there has been in existence since 1931 the following statute:
G.S. "§ 105-428. Basis of tax valuation. All motor vehicles shall be valued or appraised for purposes of taxation upon the rule or standard of valuation established by `The Automobile Blue Book,' or any other standard of value which may be reasonable, equitable and just."
The succeeding statute provides that it shall apply to many counties, including Guilford. Apparently this statute was not known to the Tax Department of Guilford County *265 since in the testimony of Mr. C. R. Brooks, Tax Supervisor of Guilford County, he stated "The statute neither authorizes any blue book or red book or anything as set out in any blue book or red book, neither does it prohibit the use of any blue book or red book."
Throughout the record and the evidence, the articles in question are described as "White trucks" which were to be used as components of transit-mix concrete trucks. The "all motor vehicles" referred to in the statute includes trucks.
Ervin, J., speaking for the Court, in Jernigan v. Hanover Fire Insurance Co., 235 N.C. 334, 69 S.E.2d 847, stated:
"Common usage has made the words motor vehicle a generic term for all classes of self-propelled vehicles not operating on stationary rails or tracks. As a result, all automobiles are motor vehicles. Bethlehem Motors Corp. v. Flynt, 178 N.C. 399, 100 S.E. 693. But the contrary proposition is not true. The term motor vehicle is much broader than the word automobile, and includes various vehicles which cannot be classified as automobiles. 60 C.J.S., Motor Vehicles, § 1."
And when the statute provides that they shall be valued "upon the rule or standard of valuation established by `The Automobile Blue Book,' or any other standard of value which may be reasonable, equitable and just," it would follow, at least by analogy, that the use of the "Truck Blue Book" would be permissibleeither upon the theory that the term "Automobile Blue Book" is sufficiently broad to include the Truck Blue Book or that the Truck Blue Book is "a standard of value" which may be reasonable, equitable and just.
The evidence of Mr. Brooks was that the Truck Blue Book gave three figures as to each model and type of truck. The first was the cost, the second was the retail value, and the third was the finance value. The retail value was just a few percentage points less than the cost, but the finance value was approximately two-thirds of the cost.
He further said that "When a person lists his taxes (for cars), the appraised value is the average retail price published in National Market Report's red book for cars. The blue book is for trucks. We do not then set a ratio at 70%. We use the average finance value from the book, which is 662/3% of that average retail value."
He said that before the County had obtained positive identification of the model trucks they had assessed them at 70% of the purchase price, which is $11,200. The taxpayer complained and furnished information as to the exact model, and the County then turned to the Blue Book in which a retail value was given of $15,120. The finance value was shown as two-thirds of that amount, which is $10,080, and this is the figure from which the petitioner appealed.
The evidence of the petitioner was to the effect that these trucks had been purchased on April 1, 1964 and put into immediate use; that the nine months of 1964 which comprised the building period was approximately the same as twelve months' use. During the winter months there is little occasion for their operation. It also offered evidence tending to show by one witness that their value after this use would be 73% of the purchase price; while another fixed it at 60%. As a practical matter, had the valuation been based upon the finance value of the Blue Book at two-thirds of their cost, or of 73% or 60% as stated by the petitioner's witness, it would have little cause to complain. However, the County did not apply the 70% assessment ratio as required by G.S. § 105-294.
The task of examining and appraising each of the thousands of trucks and cars in Guilford County would be almost impossible. To avoid this, the County is justified in using some recognized dependable and *266 uniform method of valuing them. There is no "the" Blue Book nor a "the" Red Book, any more than there is a "the" Almanac, but the authorities may use this type publication as a guide, and in the absence of merited complaint adopt figures given by the publication as valuations which would be subject to the assessment ratio. But we know that not all 1964 Buicks, for instance, are of the same value. One may have been driven 200,000 miles and be almost worn out while another had been carefully driven for only 6,000 or 8,000 miles. One may be wrecked and damaged almost to the extent of uselessness, in which event the taxpayer would be entitled to some consideration. And the owner making such a showing should not be taxed upon the arbitrary valuation placed in a publication giving no consideration to the condition of the article.
For the reasons stated, the judgment of the court below is vacated. The cause is remanded with direction that an order be entered setting aside the valuations made by the State Board of Assessment and remanding the proceeding to said Board for hearing de novo and findings on the basis of evidence then offered as provided in G. S. § 105-294.
Error and remanded.